PER CURIAM.
Following our opinion reported in Tolbert v. State, 474 So.2d 5 (Fla. 3d DCA 1985) the matter reoccurred in the trial court and the state filed an information charging a lesser crime arising out of the same criminal episode as involved in the earlier criminal procedure, but which was not one included as a lesser included offense of the original charge. Upon the expiration of the one hundred and eighty days of the original arrest (abating the period between the original trial and the filing of the mandate in the earlier proceeding in the trial court) the defendant filed a motion for discharge. The trial court denied the motion. Following a plea and sentence thereon, this appeal ensued. We reverse upon the reasoning of Weed v. State, 411 So.2d 863 (Fla.1982), and return the matter to the trial court with directions to discharge the appellant, the defendant therein.
Reversed and remanded with directions.